                                   1

                                   2

                                   3

                                   4

                                   5                                  UNITED STATES DISTRICT COURT

                                   6                               NORTHERN DISTRICT OF CALIFORNIA

                                   7                                          SAN JOSE DIVISION

                                   8
                                           MARIO ALEXANDER IXCHOP PEREZ,
                                   9                                                        Case No. 5:19-cv-05191-EJD
                                                        Petitioner,
                                  10                                                        ORDER DENYING PETITIONER’S
                                                  v.                                        MOTION TO ENFORCE THE
                                  11                                                        COURT’S EARLIER ORDER;
                                           CHAD F. WOLF, et al.,                            GRANTING IN PART PETITIONER’S
                                  12                                                        MOTION FOR A TEMPORARY
Northern District of California




                                                        Respondents.
 United States District Court




                                                                                            RESTRAINING ORDER
                                  13
                                                                                            Re: Dkt. No. 15
                                  14
                                               Petitioner Mario Alexander Ixchop Perez, a noncitizen, has been detained by the U.S.
                                  15
                                       Government since January 23, 2018. On January 23, 2020, this Court granted Petitioner’s petition
                                  16
                                       for a writ of habeas corpus and ordered Respondents (“the Government”) to (1) present Petitioner
                                  17
                                       for an individual bond hearing and (2) at the hearing, prove by clear and convincing evidence that
                                  18
                                       Petitioner’s continued detention is justified. Petitioner received the ordered bond hearing. The
                                  19
                                       Immigration Judge (“IJ”) determined that Petitioner’s continued detention is justified. Petitioner
                                  20
                                       now argues that the IJ failed to comply with this Court’s writ of habeas corpus. Accordingly,
                                  21
                                       Petitioner has filed two motions: in one he seeks an order to enforce this Court’s prior writ of
                                  22
                                       habeas corpus and, in the other, he seeks a temporary restraining order (“TRO”). Having
                                  23
                                       considered the Parties’ papers, the Court DENIES Petitioner’s request to enforce the Court’s
                                  24
                                       earlier order but GRANTS in part Petitioner’s request for a temporary restraining order.1
                                  25

                                  26   1
                                        Pursuant to N.D. Cal. Civ. L.R. 7-1(b), this Court found this motion suitable for consideration
                                  27   Case No.: 5:19-cv-05191-EJD
                                       ORDER DENYING PETITIONER’S MOTION TO ENFORCE THE COURT’S EARLIER
                                  28   ORDER; GRANTING IN PART PETITIONER’S MOTION FOR A TEMPORARY
                                       RESTRAINING ORDER
                                                                                        1
                                   1      I.      BACKGROUND

                                   2              A. Factual Background

                                   3           Petitioner is a 38-year-old citizen of Guatemala. Order Granting Writ of Habeas Corpus

                                   4   (“Writ”) at 1, Dkt. 13. He entered the United States without being inspected, admitted or paroled.

                                   5   Id. He has primarily lived in San Francisco since 1996. Id. In 2014, he married a U.S. citizen;

                                   6   they have three young children. Id. at 2.

                                   7           Petitioner has a criminal record stemming from alcohol abuse. Between 2009 and 2015, he

                                   8   was arrested and convicted of driving under the influence (“DUI”) five times. Id.; see also

                                   9   Department’s Submission of Evidence for Bond Hearing (“Govt. Record”) at ECF 20–27, Dkt. 15-

                                  10   2. His first four DUI convictions were misdemeanor offenses; his final DUI conviction was a

                                  11   felony offense. Petitioner’s criminal history is as follows:

                                  12      •    Petitioner was first convicted of DUI on September 9, 2009. See Govt. Record at ECF 22.
Northern District of California
 United States District Court




                                               According to the criminal complaint, on August 8, 2009, Petitioner was arrested for
                                  13           driving with a blood-alcohol content of .24%, which is three times the legal limit. Id. at
                                               ECF 29, 32. He was sentenced to 7 days in jail and 3 years of probation. Id. at ECF 29.
                                  14
                                          •    Three months later, on December 17, 2009, Petitioner was again convicted of DUI. Id. at
                                  15           ECF 23. According to the criminal complaint, on September 7, 2009 (which was two days
                                               before his first conviction and less than a month after his first DUI arrest), Petitioner was
                                  16           arrested for driving with a blood-alcohol content of .08% or above. Id. at ECF 33. The
                                               traffic citation also indicates that he was going approximately 92 miles-per-hour in a 65
                                  17           miles-per-hour zone. Id. at ECF 36. He was sentenced to 45 days in jail and 3 years of
                                               probation. Id. at ECF 23.
                                  18
                                          •    Petitioner did a program for his first two DUIs at the Dry Zone at Mission Council.
                                  19           Declaration of Mario Ixchop Perez (“Perez Decl.”) ¶ 10, Dkt. 15-5. There, he completed
                                               all but one of the 18 months of classes. Id.
                                  20
                                          •    Even after completing the Dry Zone program, three years later, on June 5, 2012, Petitioner
                                  21           was convicted of his third DUI. Govt. Record at ECF 24. According to the criminal
                                               complaint, on April 22, 2012, Petitioner was arrested for driving with a blood-alcohol
                                  22           content of .08% or above. Id. at ECF 44. He was sentenced to 364 days in jail, all but 15
                                               days suspended, and 3 years of probation. Id. at ECF 24.
                                  23
                                          •    Two years later, on August 14, 2014, Petitioner was convicted of his fourth DUI. Id. at
                                  24           ECF 24–25. According to the criminal complaint, on December 29, 2013, Petitioner was
                                               arrested for driving with a blood-alcohol content of .08% or above. Id. at ECF 47. The
                                  25

                                  26
                                       without oral argument. See Dkt. 22.
                                  27   Case No.: 5:19-cv-05191-EJD
                                       ORDER DENYING PETITIONER’S MOTION TO ENFORCE THE COURT’S EARLIER
                                  28   ORDER; GRANTING IN PART PETITIONER’S MOTION FOR A TEMPORARY
                                       RESTRAINING ORDER
                                                                           2
                                               police report indicates that Petitioner’s wife, Ms. Alexandra Avila, was in the car. See Ex,
                                   1           C. at ECF 3, Dkt. 15-4. The report reflects that Petitioner’s blood-alcohol content was
                                               .13%. Id. at ECF 11. Petitioner was sentenced to 20 days in jail and 3 years of probation.
                                   2           Govt. Record at ECF 25.
                                   3       •   Finally, on June 15, 2016, Petitioner was convicted of his fifth DUI. Id. at ECF 25.
                                               According to the criminal complaint, on October 18, 2015, Petitioner was arrested for
                                   4           driving with a blood-alcohol content of .08% or above. Id. at ECF 49. He was sentenced
                                               to 1 year in jail, all but 196 days suspended, and 5 years of probation. Id. at ECF 26.
                                   5
                                               Petitioner contends that he has been sober since his 2015 arrest. Writ at 2; see also Perez
                                   6
                                       Decl. ¶ 17. On May 17, 2016,2 Petitioner was released from jail following his felony-DUI
                                   7
                                       conviction. Perez Decl. ¶ 17. Following his release, Petitioner again enrolled in the Dry Zone
                                   8
                                       DUI Program at the Mission Council on Alcohol Abuse. Id. ¶ 18. The director of the program
                                   9
                                       represented in a letter dated February 20, 2018, that Petitioner’s progress and prognosis were both
                                  10
                                       “good” and that he had a tentative discharge date of January 23, 2019. Writ Order at 2.
                                  11
                                               Following Petitioner’s fourth DUI, in April 2014, Immigration and Customs Enforcement
                                  12
Northern District of California




                                       (“ICE”) arrested Petitioner and began removal proceedings. Id. Petitioner was released that same
 United States District Court




                                  13
                                       day on a $1,500 bond. Id. Following his fifth DUI, on January 23, 2018, ICE officers arrested
                                  14
                                       Petitioner after they determined that he had violated the conditions of his release on bond and that
                                  15
                                       he posed a danger to the public. Id. Pursuant to 8 U.S.C. § 1226(a), Petitioner has remained in
                                  16
                                       custody. He was initially detained at the West Contra Costa County Jail in Richmond, California.
                                  17
                                       While there, he graduated from Phases I & II of the Deciding, Educating, Understanding,
                                  18
                                       Counseling, and Evaluation (“DEUCE”) substance abuse program. Perez Decl. ¶ 27. He also
                                  19
                                       participated in the Men and Woman of Purpose self-help rehabilitation service. Writ Order at 2.
                                  20
                                       Subsequently, he was transferred to Denver Contract Detention Facility in Aurora, Colorado.
                                  21
                                       Before the transfer, he was only one class session short of graduating from the third and final
                                  22
                                       phase of DEUCE. Writ Order at 2; Perez Decl. ¶ 27.
                                  23

                                  24
                                       2
                                  25     There is ambiguity as to when Petitioner was actually released from jail following his fifth DUI.
                                       The record indicates that he was convicted of his fifth DUI in June 2016 and sentenced to a year in
                                  26   jail with all but 196 days suspended. Yet, he alleges that he was released from jail on May 17,
                                       2016.
                                  27   Case No.: 5:19-cv-05191-EJD
                                       ORDER DENYING PETITIONER’S MOTION TO ENFORCE THE COURT’S EARLIER
                                  28   ORDER; GRANTING IN PART PETITIONER’S MOTION FOR A TEMPORARY
                                       RESTRAINING ORDER
                                                                                         3
                                   1              B. Procedural History

                                   2          On January 29, 2018, Petitioner appeared for a bond hearing pursuant to 8 U.S.C.

                                   3   § 1226(a). The IJ issued an order that, in relevant part, placed the burden on Petitioner to show

                                   4   that he is neither a danger to the community nor a flight risk.3 On January 23, 2020, the Court

                                   5   held that this violated Due Process and granted Petitioner’s habeas corpus petition. See Writ at 7–

                                   6   10. The Court ordered the Government to present Petitioner for another individual bond hearing

                                   7   and instructed the Government that at this bond hearing, it would bear the burden of proving by

                                   8   clear and convincing evidence that Petitioner’s continued detention is justified. Id. at 11.

                                   9          On January 31, 2020, the Immigration Court held a custody redetermination hearing. See

                                  10   Decision of the Immigration Judge (“IJ Decision”) at ECF 2, Dkt. 15-7. The Government

                                  11   submitted evidence about Petitioner’s past five DUI’s, his arrest records, and prior bond-hearing

                                  12   history. It also submitted several studies relating to driving under the influence, which indicate
Northern District of California
 United States District Court




                                  13   that less than 1% of DUI offenses are even detected and that persons who drive under the

                                  14   influence have a high rate of reoffending.

                                  15          Petitioner submitted evidence supporting his release on bond. He filed documents that

                                  16   included a declaration from himself, a declaration from his wife, their marriage certificate, his

                                  17   children’s birth certificates, proof of residence and financial hardship to his wife, additional letters

                                  18   of support from friends and family, a Criminal History Chart, a Notice to Obligor to Deliver Alien,

                                  19   a Psychological evaluation by Dr. Salvador-Moses, a letter from Mission Council on Alcohol

                                  20   Abuse, a Letter from Petitioner’s probation officer, proof of participation in DEUCE, proof of

                                  21   participation in Men and Women of Purpose, proof of participation in educational programing in

                                  22   ICE detention, and letter of acceptance for Secure Continuous Remote Alcohol Monitor

                                  23   (“SCRAM”) and related materials. The psychological evaluation by Dr. Salvador-Moses indicates

                                  24   that Petitioner has a low possibility of reoffending. Ex. I (“Salvador-Moses Report”), Dkt. 15-5.

                                  25
                                       3
                                  26     The Government does not argue that Petitioner is a flight risk. The Parties seem to agree that he
                                       is not a flight risk.
                                  27   Case No.: 5:19-cv-05191-EJD
                                       ORDER DENYING PETITIONER’S MOTION TO ENFORCE THE COURT’S EARLIER
                                  28   ORDER; GRANTING IN PART PETITIONER’S MOTION FOR A TEMPORARY
                                       RESTRAINING ORDER
                                                                                       4
                                   1   Petitioner also submitted a letter of acceptance to an outpatient program, family photos, additional

                                   2   letters of support, and a Bond Release Plan. The Release Plan was developed by licensed social

                                   3   worker Edith Castellon and concludes that outpatient treatment is appropriate and that Petitioner’s

                                   4   strong commitment to sobriety shows that he is very likely to maintain his sobriety. See Ex. A,

                                   5   (“Castellon Letter”), Dkt. 15-6.

                                   6            Subsequently, on February 2, 2020, the IJ issued a written decision denying Petitioner’s

                                   7   request to be released on bond. See IJ Decision at 3. The IJ concluded, based on Petitioner’s

                                   8   arrest record, that the Government has demonstrated by clear and convincing evidence that

                                   9   Petitioner poses a danger to the community. Id. Petitioner appealed to the Board of Immigration

                                  10   Appeals (“BIA”). Along with appealing to the BIA, Petitioner filed this action on the grounds that

                                  11   the IJ’s order violates this Court’s earlier writ of habeas corpus. Specifically, in Petitioner’ view,

                                  12   because a bond appeal takes “months to resolve,” this Court should grant him equitable relief and
Northern District of California
 United States District Court




                                  13   either order the Government to (1) release him from ICE custody or (2) provide him another bond

                                  14   hearing. See Memorandum of Points and Authorities in Support of Motion to Enforce Prior Order

                                  15   and Motion for Temporary Restraining Order (“TRO Mot.”), Dkt. 16. Beyond challenging the

                                  16   IJ’s bond determination, Petitioner also argues that the novel coronavirus disease (COVID-19)

                                  17   pandemic is cause to order him temporarily released. The Government opposes this motion and

                                  18   argues that this Court lacks the ability to disrupt the IJ’s discretionary decision and that the

                                  19   COVID-19 pandemic is not presently a risk in the Aurora Detention Facility. See Respondents’

                                  20   Opposition to Petitioner’s Motion to Enforce Judgment and Motion for Temporary Restraining

                                  21   Order (“Opp.”), Dkt. 24. On April 2, 2020, Petitioner filed a reply. Petitioner’s Reply to

                                  22   Respondent’s Opposition (“Reply”), Dkt. 25.

                                  23      II.      DISCUSSION

                                  24            Petitioner presents two motions to the court. First, Petitioner moves for an order from this

                                  25   Court to compel the Government to comply with this Court’s January 2020 Writ of Habeas

                                  26   Corpus. In the event the Court finds that the IJ failed to comply with the January 2020 Writ of

                                  27   Case No.: 5:19-cv-05191-EJD
                                       ORDER DENYING PETITIONER’S MOTION TO ENFORCE THE COURT’S EARLIER
                                  28   ORDER; GRANTING IN PART PETITIONER’S MOTION FOR A TEMPORARY
                                       RESTRAINING ORDER
                                                                          5
                                   1   Habeas Corpus, Petitioner seeks a TRO that would either force the Government to release him on

                                   2   bond or that would require the Government to re-do the bond hearing. In the alternative,

                                   3   Petitioner seeks an order temporarily releasing him pursuant to the Coronavirus (COVID-19)

                                   4   pandemic. The Court addresses these motions in turn.

                                   5              A. Motion to Enforce This Court’s January 2020 Writ of Habeas Corpus

                                   6                   1. Jurisdiction

                                   7          The Government first argues that this Court lacks jurisdiction under 8 U.S.C. § 1226(e)

                                   8   because the IJ’s decision to deny Petitioner bond was discretionary and thus is not subject to

                                   9   judicial review. Opp. at 6.

                                  10          A district court’s jurisdiction to review an IJ’s decision is limited by section 1226(e),

                                  11   which states:

                                  12                   Judicial Review. The Attorney General’s discretionary judgment
Northern District of California
 United States District Court




                                                       regarding the application of this section shall not be subject to
                                  13                   review. No court may set aside any action or decision by the
                                                       Attorney General under this section regarding the detention or
                                  14                   release of any alien or the grant, revocation, or denial of bond or
                                                       parole.
                                  15

                                  16          While it is true that section 1226(e) prevents a federal court from reviewing an IJ’s

                                  17   discretionary bond determination, the Supreme Court, and courts in this district, have noted that

                                  18   section 1226(e) does not “limit habeas jurisdiction over constitutional claims or questions of law.”

                                  19   Singh, 638 F.3d at 1202; see also Ramos v. Sessions, 293 F. Supp. 3d 1021, 1025 (N.D. Cal.

                                  20   2018). Section 1226(e) precludes jurisdiction over a claim that an IJ, exercising his statutorily-

                                  21   delegated discretion, “set an excessively high bond amount.” Prieto-Romero, 534 F.3d at 1067.

                                  22   But, claims that the bond process was itself flawed are cognizable in federal court. Hernandez v.

                                  23   Sessions, 872 F.3d 976, 987 (9th Cir. 2017). Of course, a habeas petitioner may not circumvent

                                  24   clear congressional intent to eliminate judicial review over discretionary decisions by “cloaking an

                                  25   abuse of discretion argument in constitutional garb.” Torres-Aguilar v. INS, 246 F.3d 1267, 1271

                                  26   (9th Cir. 2001) (“To determine whether we have jurisdiction over claims labeled as due process

                                  27   Case No.: 5:19-cv-05191-EJD
                                       ORDER DENYING PETITIONER’S MOTION TO ENFORCE THE COURT’S EARLIER
                                  28   ORDER; GRANTING IN PART PETITIONER’S MOTION FOR A TEMPORARY
                                       RESTRAINING ORDER
                                                                          6
                                   1   violations, we must look beyond the label.”).

                                   2          The Government argues that Petitioner has failed to state a colorable constitutional

                                   3   violation. Opp. at 8. To be “colorable,” the alleged violation need not be “substantial;” rather, the

                                   4   claim must only have “some possible validity.” Id. (quotation marks and citation omitted).

                                   5   In this case, Petitioner has stated a colorable due process claim. He, like the petitioner in Singh,

                                   6   challenges the constitutionality of the standard of proof applied at his bond hearing. See

                                   7   Hernandez, 872 F.3d at 988. In other words, he argues that because the Government failed to

                                   8   meet its evidentiary burden, the IJ’s discretionary decision itself was constitutionally flawed. See

                                   9   TRO Mot. at 8–9; cf. Slim v. Nielson, 2018 WL 4110551, at *5 (N.D. Cal. Aug. 29, 2018) (holding

                                  10   that the court lacked jurisdiction to review the petitioner’s habeas claim because the petitioner did

                                  11   not “challenge the fairness of the bond hearing itself” but instead argued that the IJ erred in

                                  12   weighing the evidence and disagreed with the outcome of the bond process). Petitioner thus
Northern District of California
 United States District Court




                                  13   makes a colorable due process argument, which the Court has jurisdiction to review. See

                                  14   Hernandez, 872 F.3d at 988; Ramos, 293 F. Supp. 3d at 1028; Jimenez v. Wolf, 2020 WL

                                  15   1082648, at *2 (N.D. Cal. Mar. 6, 2020).

                                  16                  2. Exhaustion

                                  17          The Government next argues that the Petitioner’s motion should be denied because

                                  18   Petitioner did not administratively exhaust his claim. Opp. at 17.

                                  19          28 U.S.C. § 2241, the statute under which Petitioner filed his habeas petition, “does not

                                  20   specifically require petitioners to exhaust direct appeals before filing petitions for habeas corpus.”

                                  21   Laing, 370 F.3d at 997 (quotation marks and citation omitted). As a prudential matter, however,

                                  22   habeas petitioners must exhaust available judicial remedies before seeking relief under section

                                  23   2241. Id. Notably, prudential limits, like jurisdictional limits, “are ordinarily not optional.”

                                  24   Castro-Cortez v. INS, 239 F.3d 1037, 1047 (9th Cir. 2001), overruled on other grounds by

                                  25   Fernandez v. Gonzales, 548 U.S. 30 (2006). Accordingly, “[l]ower courts are, . . . not free to

                                  26   address the underlying merits without first determining [whether] the exhaustion requirement has

                                  27   Case No.: 5:19-cv-05191-EJD
                                       ORDER DENYING PETITIONER’S MOTION TO ENFORCE THE COURT’S EARLIER
                                  28   ORDER; GRANTING IN PART PETITIONER’S MOTION FOR A TEMPORARY
                                       RESTRAINING ORDER
                                                                          7
                                   1   been satisfied or properly weighed.” Laing, 370 F.3d at 998.

                                   2          The Parties do not despite that Petitioner has failed to exhaust his direct appeals. As noted,

                                   3   Petitioner’s BIA appeal has neither been fully briefed nor heard. TRO Mot. at 6; Opp. at 3.

                                   4   Instead, Petitioner argues that he need not exhaust his direct appeal. In the alternative, he

                                   5   contends that exhaustion should be waived in this case.

                                   6          The Court does not agree that Petitioner per se need not exhaust his direct appeals. In

                                   7   support of this argument, Petitioner cites Ramos, which holds that a detainee-petitioner need not

                                   8   administratively exhaust an IJ’s decision if the petitioner is simply trying to enforce the court’s

                                   9   earlier order. To support this reasoning, Ramos relies on Harvest v. Castro, 520 F.3d 1055 (9th

                                  10   Cir. 2008), amended and superseded by 531 F.3d 737 (9th Cir. 2008), Mau v. Chertoff, 562 F.

                                  11   Supp. 2d 1107 (S.D. Cal. 2008), Judulang v. Chertoff, 562 F. Supp. 2d 1119 (S.D. Cal. 2008), and

                                  12   Sales v. Johnson, 2017 WL 6855827 (N.D. Cal. Sept. 20, 2017). Both Mau and Judulang support
Northern District of California
 United States District Court




                                  13   their analysis with Harvest; Sales finds that exhaustion was not required because the government

                                  14   cited no precedent saying that a petitioner seeking to enforce a court’s earlier order must exhaust

                                  15   available direct appeals.

                                  16          The Court notes an issue with Ramos’ application of Harvest—the Ramos court failed to

                                  17   address the portion of the Harvest opinion that requires district courts to follow statutes, rules, and

                                  18   precedents when enforcing prior equity-based orders. Harvest states that while “a district court

                                  19   can modify its conditional writ . . . [and] has continuing jurisdiction over [the writ],” it may not

                                  20   “ignore . . . statutes, rules, and precedents.” Harvest, 531 F.3d at 745 (quotation marks and

                                  21   citations omitted) (second alteration in original).

                                  22          As noted, the Ninth Circuit has made clear that “[l]ower courts are, . . . not free to address

                                  23   the underlying merits [of a habeas action] without first determining [whether] the exhaustion

                                  24   requirement has been satisfied.” Laing, 370 F.3d at 998. Hence, here, where Petitioner’s claim is

                                  25   based on 28 U.S.C. § 2241, precedent requires exhaustion. In other words, because habeas

                                  26   jurisdiction forms this Court’s ability to even hear Petitioner’s motion, the Court must comply

                                  27   Case No.: 5:19-cv-05191-EJD
                                       ORDER DENYING PETITIONER’S MOTION TO ENFORCE THE COURT’S EARLIER
                                  28   ORDER; GRANTING IN PART PETITIONER’S MOTION FOR A TEMPORARY
                                       RESTRAINING ORDER
                                                                          8
                                   1   with the applicable precedent that requires a petitioner to either exhaust available direct appeals or

                                   2   show that they are excused from exhaustion. The Court is hesitant to join other courts in carving-

                                   3   out a “prior order” exception to the exhaustion rule without a clearer indication from the Ninth

                                   4   Circuit that such an exception is appropriate. Accordingly, unlike Ramos, Mau, Judulang, and

                                   5   Sales, this Court holds that a petitioner seeking to enforce an earlier writ of habeas corpus must

                                   6   still exhaust (or be excused from exhausting) available direct appeals.

                                   7          In the alternative, Petitioner argues that he is excused from exhausting available

                                   8   administrative appeals. As noted, for habeas claims, the exhaustion requirement is prudential

                                   9   rather than jurisdiction. Singh, 638 F.3d at 1203 n.3. Prudential exhaustion may be required

                                  10   when: (1) agency expertise makes agency consideration necessary to generate a proper record and

                                  11   reach a proper decision;(2) relaxation of the requirement would encourage the deliberate bypass of

                                  12   the administrative scheme; and (3) administrative review is likely to allow the agency to correct its
Northern District of California
 United States District Court




                                  13   own mistakes and to preclude the need for judicial review. Hernandez, 872 F.3d at 988. If a

                                  14   petitioner fails to exhaust prudentially required administrative remedies, then “a district court

                                  15   ordinarily should either dismiss the petition without prejudice or stay the proceedings until the

                                  16   petitioner has exhausted remedies.” Leonardo v. Crawford, 646 F.3d 1157, 1160 (9th Cir. 2011).

                                  17   A court may waive the prudential exhaustion requirement if “administrative remedies are

                                  18   inadequate or not efficacious, pursuit of administrative remedies would be a futile gesture,

                                  19   irreparable injury will result, or the administrative proceedings would be void.” Laing v. Ashcroft,

                                  20   370 F.3d 994, 1000 (9th Cir. 2004) (quotation marks and citation omitted).

                                  21          Petitioner must show that at least one of the Laing factors applies in order to excuse

                                  22   exhaustion. See Ortega-Rangel v. Sessions, 313 F. Supp. 3d 993, 1003 (N.D. Cal. 2018).

                                  23   Petitioner has done so here by demonstrating futility and irreparable harm. Regarding futility, the

                                  24   Parties have provided the documents and evidence considered by the IJ in the custody

                                  25   redetermination hearing. See Dkt. 15. This Court need not make factual findings; it need only

                                  26   answer the legal question of whether the IJ applied and the Government met the proper burden of

                                  27   Case No.: 5:19-cv-05191-EJD
                                       ORDER DENYING PETITIONER’S MOTION TO ENFORCE THE COURT’S EARLIER
                                  28   ORDER; GRANTING IN PART PETITIONER’S MOTION FOR A TEMPORARY
                                       RESTRAINING ORDER
                                                                          9
                                   1   proof at the bond hearing. See Hernandez, 872 F.4d at 989 (“[A]n administrative appellate record

                                   2   is not necessary to resolve the purely legal questions presented by Plaintiffs’ challenge . . . .”).

                                   3          Regarding irreparable harm, Petitioner has been detained for over two years. If Petitioner

                                   4   is correct on the merits of this habeas petition, i.e., if he is correct that his second bond hearing

                                   5   again violated due process, then he has been unlawfully deprived of a bond hearing for over two

                                   6   years. See supra I.B. (noting in the procedural history section that Petitioner’s first bond hearing

                                   7   was on January 29, 2018 and noting that this bond hearing formed the basis of Petitioner’s first

                                   8   habeas petition). Even assuming the Government is correct that Petitioner’s BIA appeal will take

                                   9   two months, see Opp. at 19, these two months, coupled with his already two-year detention, still

                                  10   present irreparable harm as it is possible Petitioner is being held unlawfully. See Villata v.

                                  11   Session, 2017 WL 4355182, at *3 (N.D. Cal. Oct. 2, 2017). Moreover, given the ongoing

                                  12   COVID-19 pandemic, it seems especially unlikely that Petitioner’s BIA appeal will be resolved
Northern District of California
 United States District Court




                                  13   within two months, which risks subjecting Petitioner to continued unlawful detention and an

                                  14   increased risk of contracting the virus. Accordingly, the Court holds that the requirement of

                                  15   exhaustion is excused.

                                  16                  3. Standard of Dangerousness That Must Be Met to Deny Bond

                                  17          At a bond hearing, to justify denial of bond and continued detention, due process requires

                                  18   the Government to prove by clear and convincing evidence that an immigrant is a flight risk or a

                                  19   danger to the community. Singh, 638 F.3d at 1203 (citing the “substantial liberty interest at

                                  20   stake”); see also Obregon v. Sessions, 2017 WL 1407889, at *7 (N.D. Cal. Apr. 20, 2017) (“Case

                                  21   law demonstrates that establishing dangerousness by ‘clear and convincing evidence’ is a high

                                  22   burden . . . .”). To determine whether an immigrant who is detained under section 1226(a)

                                  23   presents a flight risk or danger to the community, IJs “look to a number of factors,” like:

                                  24                  (1) whether the immigrant has a fixed address in the United States;
                                                      (2) the immigrant's length of residence in the United States; (3) the
                                  25                  immigrant's family ties in the United States, (4) the immigrant's
                                                      employment history, (5) the immigrant's record of appearance in
                                  26                  court, (6) the immigrant's criminal record, including the
                                  27   Case No.: 5:19-cv-05191-EJD
                                       ORDER DENYING PETITIONER’S MOTION TO ENFORCE THE COURT’S EARLIER
                                  28   ORDER; GRANTING IN PART PETITIONER’S MOTION FOR A TEMPORARY
                                       RESTRAINING ORDER
                                                                          10
                                                      extensiveness of criminal activity, the recency of such activity, and
                                   1                  the seriousness of the offenses, (7) the immigrant's history of
                                                      immigration violations; (8) any attempts by the immigrant to flee
                                   2                  prosecution or otherwise escape from authorities; and (9) the
                                                      immigrant's manner of entry to the United States.
                                   3
                                       Matter of Guerra, 24 I & N Dec. 37, 40 (BIA 2006); see also Singh, 638 F.3d at 1206 (“In Prieto-
                                   4
                                       Romero we explained that, to determine whether aliens . . . who are detained under § 1226(a)
                                   5
                                       present a ‘flight risk or danger to the community,’ immigration judges ‘should . . . look[] to the
                                   6
                                       factors set forth at Matter of Guerra.’” (citation omitted) (alteration in original)).
                                   7
                                              These factors make clear that an IJ may consider an immigrant’s “criminal record,
                                   8
                                       including the extensiveness of criminal activity, the recency of such activity, and the seriousness
                                   9
                                       of the offenses.” Obregon, 2017 WL 1407889, at *6 (quoting Matter of Guerra, 24 I & N Dec. at
                                  10
                                       40; accord Singh, 638 F.3d at 1206 (“Although an alien's criminal record is surely relevant to a
                                  11
                                       bond assessment, Guerra contemplates that criminal history alone will not always be sufficient to
                                  12
Northern District of California




                                       justify denial of bond on the basis of dangerousness. Rather, the recency and severity of the
 United States District Court




                                  13
                                       offenses must be considered.”); Casas-Castrillon v. DHS, 535 F.3d 942, 949 (9th Cir. 2008)
                                  14
                                       (requiring individualized bond hearings to ensure the “government’s purported interest” in
                                  15
                                       securing the alien’s presence at removal and protecting the community from danger is “actually
                                  16
                                       served by detention”). This is to say, a criminal offense alone may not be enough to conclusively
                                  17
                                       establish that an immigrant presents a danger to the community. Singh, 638 F.3d at 1206. Rather,
                                  18
                                       the gravity of the offense, when the offense occurred, and what the immigrant has done since the
                                  19
                                       offense are all factors the IJ must consider when determining whether the Government has met its
                                  20
                                       “clear and convincing” burden.
                                  21
                                                      4. Analysis of the Alleged Due Process Violation
                                  22
                                              As noted, Petitioner argues that his bond hearing was constitutionally inadequate because
                                  23
                                       the Government failed to produce enough evidence that clearly and convincingly showed that
                                  24
                                       Petitioner is a danger to the community and so the IJ erred by ruling that Petitioner represents a
                                  25
                                       danger to the community. TRO Mot. at 8. Petitioner further argues that the IJ made constitutional
                                  26
                                  27   Case No.: 5:19-cv-05191-EJD
                                       ORDER DENYING PETITIONER’S MOTION TO ENFORCE THE COURT’S EARLIER
                                  28   ORDER; GRANTING IN PART PETITIONER’S MOTION FOR A TEMPORARY
                                       RESTRAINING ORDER
                                                                          11
                                   1   errors by mischaracterizing the facts, failing to weigh the passage of time since the five DUIs,

                                   2   failing to give Petitioner’s rehabilitation evidence sufficient weight, failing to consider probative

                                   3   evidence, and failing to consider alternatives to detention. Id. at 8–19.

                                   4          The “clear and convincing” evidentiary standard is a “high burden.” Obregon, 2017 WL

                                   5   1407889, at *7. As relevant here, a history of DUI violations can meet this high standard. See id.;

                                   6   see also Castaneda v. Aitken, 2015 WL 3882755, at *7 (N.D. Cal. June 23, 2015) (upholding the

                                   7   IJ’s determination that the petitioner was a danger to the community where the petitioner had

                                   8   committed two DUIs [one in 2010 and one in 2013] and, during one, swerved into oncoming

                                   9   traffic, despite family letters of support because those supporters were not able to prevent him

                                  10   “from driving on public roads while severely impaired by alcohol” in 2010 and 2013); Hernandez

                                  11   v. Lynch, 2016 WL 3406157, at *3 (S.D. Cal. June 20, 2016) (holding that IJ’s determination that

                                  12   the petitioner was a danger to the community was supported by clear and convincing evidence
Northern District of California
 United States District Court




                                  13   because of the petitioner’s three DUI convictions, one in 2001, another in 2004, and the last in

                                  14   2012). As noted above, however, IJs must also consider the remoteness of the DUI and

                                  15   intervening events that might undermine a finding of dangerousness. See Obregon, 2017 WL

                                  16   1407889, at *7 (collecting cases). It is thus not constitutional error for an IJ to base their decision

                                  17   on the petitioner’s criminal record, so long as the IJ analyzes the recency of the crimes and what

                                  18   (if any) actions the petitioner has taken to rehabilitate themselves.

                                  19                      a. Context and Circumstances of Petitioner’s Criminal Record

                                  20          Petitioner first argues that the IJ failed to consider the context and circumstances of his

                                  21   criminal record as required. He starts with the IJ’s alleged failure to consider his sobriety and

                                  22   rehabilitation efforts. TRO Mot. at 10–14. Specifically, Petitioner maintains that the IJ did not

                                  23   “meaningfully contend with the impact of [his] extensive rehabilitation.” Id. at 14. The IJ,

                                  24   however, did consider Petitioner’s rehabilitation efforts. See IJ Decision at 3 (noting and

                                  25   commending Petitioner on “his current sobriety and his ongoing efforts to remain sober”). Indeed,

                                  26   the IJ noted that even while Petitioner had engaged in rehabilitation efforts in the past, he

                                  27   Case No.: 5:19-cv-05191-EJD
                                       ORDER DENYING PETITIONER’S MOTION TO ENFORCE THE COURT’S EARLIER
                                  28   ORDER; GRANTING IN PART PETITIONER’S MOTION FOR A TEMPORARY
                                       RESTRAINING ORDER
                                                                          12
                                   1   continued to reoffend. See id. (“Even so, after four separate convictions, [Petitioner] continued to

                                   2   drink and drive—despite enduring jail time, fines, and multiple court-ordered programs.”). By

                                   3   Petitioner’s own admission, he completed almost all of an 18-month “Dry Zone” program at

                                   4   Mission Counsel after his first two DUI convictions. Perez Decl. ¶ 10. And, after his next two

                                   5   DUIs, he continued to do the “Dry Zone.” Id. ¶¶ 12–14. Hence, before his last DUI, Petitioner

                                   6   had completed two rounds of the Dry Zone program. But, regrettably, this program did not stop

                                   7   him from reoffending for a fifth time. Indeed, despite this “influential” program, which “made a

                                   8   huge difference” on Petitioner’s life and caused him to reach a “turning point” in 2014, he

                                   9   committed his fifth DUI. Id. ¶¶ 14–16. This is to say, even while the Petitioner’s attempts at

                                  10   sobriety are commendable, there is sufficient analysis and evidence in the record to support the

                                  11   IJ’s decision that, despite Petitioner’s rehabilitation efforts, he still presents a danger to the

                                  12   community.
Northern District of California
 United States District Court




                                  13           Second, and relatedly, Petitioner argues that the IJ did not “meaningfully consider” the

                                  14   “four-and-a-half-years” that have passed since Petitioner’s last DUI. TRO Mot. at 12. In

                                  15   Petitioner’s view, the IJ cannot simply focus on Petitioner’s behavior between 2009 and 2015.

                                  16   Rather, the IJ must consider the length of time since the last offense. The Court does not dispute

                                  17   that the IJ “must consider the remoteness of the DUI.” See, e.g., Obregon, 2017 WL 1407889, at

                                  18   *7. However, as the IJ noted, while Petitioner’s 2015 DUI may have been four-and-a-half years

                                  19   ago, Petitioner has only been “free” for approximately 20 months of that period. See supra

                                  20   (noting that Petitioner was released from jail on May 17, 2016 and that he was detained by ICE on

                                  21   January 23, 2018). By contrast, Petitioner went over two-and-a-half years between his second and

                                  22   third arrests, twenty months between his third and fourth arrests, and nearly 22 months between

                                  23   his fourth and fifth arrests. This, the IJ found, particularly concerning. See IJ Decision at 2

                                  24   (“More troubling, however, is the temporal nature and underlying circumstances of the

                                  25   respondent’s DUIs.”). As discussed by the IJ, these multi-year periods between arrests are

                                  26   concerning because they discount the significance of the four-and-a-half years that have passed

                                  27   Case No.: 5:19-cv-05191-EJD
                                       ORDER DENYING PETITIONER’S MOTION TO ENFORCE THE COURT’S EARLIER
                                  28   ORDER; GRANTING IN PART PETITIONER’S MOTION FOR A TEMPORARY
                                       RESTRAINING ORDER
                                                                          13
                                   1   since Petitioner’s fifth DUI conviction. See id. at 3 (“The Court acknowledges that it has been

                                   2   years since [Petitioner’s last DUI. Even so, after four separate convictions, [Petitioner] continued

                                   3   to drink and drive—despite enduring jail time, finds, and multiple court-ordered programs. His

                                   4   record demonstrates that even after going multiple years without any arrests, he reoffended in the

                                   5   same manner, showing his propensity towards dangerous conduct.”).4 The IJ thus did consider the

                                   6   length of time since Petitioner’s fifth DUI.

                                   7          Third, Petitioner argues that DUIs cannot form the basis of a dangerousness determination.

                                   8   He contends that other courts “have declined to find that a DUI offense, or even multiple DUIs,

                                   9   can justify prolonged detention where the person has a strong record of rehabilitation and

                                  10   significant time sober.” TRO Mot. at 10. In support, he cites Mau, Ramos, and Judulang. These

                                  11   cases, however, are distinct.

                                  12          In Mau, the IJ found that a petitioner who had been detained for three years posed a danger
Northern District of California
 United States District Court




                                  13   to the community based on three DUI convictions (two were misdemeanors, one was a felony)

                                  14   that were four to six years old. 562 F. Supp. 2d at 1116, 1118. The district court held that while

                                  15   the petitioner’s past DUI convictions were serious, they alone could not meet the government’s

                                  16   burden to show present and future dangerousness. Id. at 1118. The court based this holding on

                                  17   the length of detention (which was longer than the time the petitioner had received for his DUI

                                  18   crimes), the petitioner’s history of non-violent conduct, and his consistent record of institutional

                                  19   compliance. Id.

                                  20

                                  21   4
                                         As support, the IJ cited the Government’s submission of studies that highlight the recidivism
                                  22   rates for DUI offenses. During the hearing, the IJ asked if Petitioner had an objection to these
                                       studies. Petitioner stated that he had “no objection.” See Declaration of Pamela T. Johann
                                  23   (“Johann Decl.”) at 3:15, 4:13, Dkt. 24-3. Now, however, Petitioner argues this evidence was
                                       received in error because the studies are “irrelevant” and “outdated.” But, the persuasiveness of
                                  24   the evidence goes to how much, or how little, it should be weighed. Discretionary determinations
                                       like how to weigh evidence are beyond this Court’s reach. See 8 U.S.C. § 1226(e); see also
                                  25   Calmo, 2018 WL 2938628, at *4 (holding that where the evidence is undisputed, “differences in
                                       interpretation of the facts” remain “well within the province of the immigration judge”); cf.
                                  26   Ramos, 293 F. Supp. at 1035 (analyzing the effect of an IJ misunderstanding evidence).
                                       Accordingly, it was not constitutional error for the IJ to rely on these studies.
                                  27   Case No.: 5:19-cv-05191-EJD
                                       ORDER DENYING PETITIONER’S MOTION TO ENFORCE THE COURT’S EARLIER
                                  28   ORDER; GRANTING IN PART PETITIONER’S MOTION FOR A TEMPORARY
                                       RESTRAINING ORDER
                                                                                         14
                                   1          In Judulang, the IJ found that the petitioner, who had been in immigration custody for five

                                   2   years, was a present danger based on a twenty-year-old conviction for voluntary manslaughter, a

                                   3   seven-year-old conviction for DUI, and a five-year-old conviction for theft. 562 F. Supp. 2d at

                                   4   1127. The district court held that “[w]here Petitioner’s only relevant conviction for violence is

                                   5   nearly 20-years-old and no other evidence was put forward, the IJ’s finding of present

                                   6   dangerousness was an error of law and the denial of bond was inappropriate.” Id.

                                   7          Finally, in Ramos, the IJ found that the petitioner was a “danger to the community” based

                                   8   on two recent DUIs, the most recent being sixteen months before the IJ’s order. 293 F. Supp. 3d

                                   9   at 1024–25. The district court disagreed with the IJ’s assessment and held that the Government

                                  10   had not meet its clear and convincing burden. Id. at 1036–37. The court determined that the “IJ

                                  11   overemphasized the seriousness of [the petitioner’s] crimes and . . . gave unduly short shrift to her

                                  12   rehabilitation efforts. Id. at 1037.
Northern District of California
 United States District Court




                                  13          These three cases share a commonality. In each, the petitioners had either three DUIs or

                                  14   less. See Mau, 562 F. Supp. 2d at 1116 (three DUIs that were four to six years old); Judulang, 562

                                  15   F. Supp. 2d at 1127 (one seven-year-old DUI); Ramos, 293 F. Supp. 3d at 1024 (two recent DUIs).

                                  16   In contrast, in this case, Petitioner has a history of five DUIs, which span across several years. As

                                  17   the Government notes, the “three DUI” distinction has significant legal implications. California

                                  18   law recognizes the significance of four or more DUI convictions that occur within the span of ten

                                  19   years. See Cal. Veh. Code 23550 (setting forth enhanced penalties for repeat offenders with three

                                  20   or more prior DUI convictions).

                                  21          Moreover, unlike the petitioners in Mua, Judulang, and Ramos, here, Petitioner’s blood

                                  22   alcohol content was almost twice the legal limit in four out of five DUI convictions. See supra

                                  23   I.A. (noting that Petitioner’s blood alcohol content was .24% at the time of his first DUI arrest and

                                  24   .13% at his fifth arrest); see also IJ Decision at 2–3 (discussing the Government’s evidence which

                                  25   showed Petitioner’s high blood alcohol content at four of the five arrests). This repetitive history

                                  26   of driving with an extremely high blood alcohol content is different from Mua and Judulang,

                                  27   Case No.: 5:19-cv-05191-EJD
                                       ORDER DENYING PETITIONER’S MOTION TO ENFORCE THE COURT’S EARLIER
                                  28   ORDER; GRANTING IN PART PETITIONER’S MOTION FOR A TEMPORARY
                                       RESTRAINING ORDER
                                                                          15
                                   1   where no mention of blood-alcohol content was made (and thus not a part of the Government’s

                                   2   clear and convincing evidence) and Ramos, where the court merely noted in passing that the

                                   3   petitioner’s “blood alcohol was high.” Likewise, unlike the petitioners in Mua, Judulang, and

                                   4   Ramos, the record reflects that at his second DUI, Petitioner also was excessively speeding and at

                                   5   his fourth DUI, had his wife in the car. Hence, Petitioner’s criminal record reflects not only that

                                   6   he has driven under the influence, but that he has done so in ways that create an even greater risk

                                   7   to society. Accordingly, because the nature and circumstances of Petitioner’s DUIs are different

                                   8   than the petitioners in Mua, Judulang, and Ramos, Petitioner’s DUI history could support a

                                   9   finding that Petitioner represents a danger to the community. See Singh, 638 at 1206 (noting that

                                  10   the IJ must consider “the severity of [any past] offenses”). 5

                                  11                      b. Consideration of all the Evidence and Arguments

                                  12          Petitioner next argues that the IJ failed to consider all the evidence and arguments
Northern District of California
 United States District Court




                                  13   presented at the hearing. In Petitioner’s view, the IJ made constitutional errors by not discussing

                                  14   the bond release plan or Petitioner’s psychologist’s conclusion in her written order. TRO Mot. at

                                  15   16.

                                  16          The IJ, however, explicitly stated during the hearing that she would consider all of the

                                  17   evidence and took the matter under submission to further consider the evidence. See Johann Decl.

                                  18   at 10:13 (“I have read everything that [the witnesses] have prepared and submitted to the court.”);

                                  19   Id. at 36:30 (“I want to take into consideration the multitude of documents.”); Id. at 37:00 (“In

                                  20   order to be fair and issue the most fair decision possible, I’m going to issue a written decision after

                                  21   considering all of the evidence again.”). The fact that the IJ did not mention the evidence

                                  22   specifically in her decision does not overcome the presumption that the IJ satisfied the due process

                                  23   requirement to consider such evidence. See Larita-Martinez v. INS, 220 F.3d 1092, 1096 (9th Cir.

                                  24   2000); see also Cole v. Holder, 659 F.3d 762, 771 (9th Cir. 2011) (“That is not to say that [the IJ]

                                  25

                                  26
                                       5
                                        The Court notes that the IJ relied on these facts to support her analysis that Petitioner’s DUI
                                       history shows why he represents a danger to the community.
                                  27   Case No.: 5:19-cv-05191-EJD
                                       ORDER DENYING PETITIONER’S MOTION TO ENFORCE THE COURT’S EARLIER
                                  28   ORDER; GRANTING IN PART PETITIONER’S MOTION FOR A TEMPORARY
                                       RESTRAINING ORDER
                                                                                         16
                                   1   must discuss each piece of evidence submitted. When nothing in the record or the [IJ’s] decision

                                   2   indicates a failure to consider all the evidence, a general statement that [the IJ] considered all the

                                   3   evidence . . . may be sufficient.” (quotation marks and citation omitted)).

                                   4          Only “potentially dispositive testimony and documentary evidence” must be specifically

                                   5   addressed. Cole, 659 F.3d at 772. Here, no dispositive evidence required further discussion. As

                                   6   the IJ concluded in her decision, Petitioner’s past indicates a high risk of reoffending. This stands

                                   7   in conflict with the bond release plan and the psychologist’s assessment. The IJ thus rejected the

                                   8   psychologist’s interpretation and the bond release plan. Petitioner argues that “no adverse

                                   9   credibility finding” was made. See Reply at 13. But, the contrary is true. The psychologist and

                                  10   Ms. Castellon opine that Petitioner is not a danger to the community because he is unlikely to

                                  11   reoffend. This stands in tension with the IJ’s opinion that the Petitioner’s DUI history shows he is

                                  12   likely to reoffend. Hence, inherent in the IJ’s order is a conclusion that the Petitioner’s evidence
Northern District of California
 United States District Court




                                  13   was not as convincing as the Government’s evidence. This, coupled with the IJ’s statements at the

                                  14   bond hearing that she would consider all the evidence indicates that the IJ considered all the

                                  15   evidence.

                                  16                      c. Need to Consider “Alternatives to Detention”

                                  17          Petitioner last argues that the IJ failed to consider “alternatives to detention,” like the

                                  18   option of using the SCRAM remote alcohol monitoring program. TRO Mot. at 19; see also id. at

                                  19   9 (arguing that due process requires consideration of alternative conditions to release). Under

                                  20   Ninth Circuit precedent, however, an IJ need only consider “alternative conditions to release” once

                                  21   the IJ determines that the detainee is “neither dangerous nor so great a flight risk as to require

                                  22   detention without bond.” Hernandez v. Sessions, 872 F.3d 976, 991 (9th Cir. 2017); see also

                                  23   Hernandez v. Lynch, 2016 WL 7116611, at *5 (C.D. Cal. Nov. 10, 2016) (“At [initial bond

                                  24   hearings], Immigration Judges are required to consider alternatives to detention when setting bond

                                  25   amounts.” (emphasis added)). Because the IJ determined that Petitioner poses a danger to the

                                  26   community and that bond is inappropriate, the IJ did not need to consider alternatives to detention.

                                  27   Case No.: 5:19-cv-05191-EJD
                                       ORDER DENYING PETITIONER’S MOTION TO ENFORCE THE COURT’S EARLIER
                                  28   ORDER; GRANTING IN PART PETITIONER’S MOTION FOR A TEMPORARY
                                       RESTRAINING ORDER
                                                                          17
                                   1   To the extent Petitioner argues that IJ’s failure to discuss the SCRAM remote alcohol monitoring

                                   2   program in her order shows that the IJ failed to consider probative evidence of non-dangerousness,

                                   3   the Court notes that at the hearing the IJ engaged in a discussion about the SCRAM program with

                                   4   Petitioner’s counsel. See Johann Decl. at 32:52–34:00. Thus, the SCRAM evidence was

                                   5   considered.

                                   6          Accordingly, the Government showed by clear and convincing evidence that Petitioner

                                   7   represents a danger to the community. After considering Petitioner’s criminal history, “the

                                   8   remoteness of the DUI and intervening events that might undermine a finding of dangerousness,”

                                   9   and other probative evidence, the IJ determined that Petitioner represented a danger to the

                                  10   community. This is constitutionally proper. To the extent Petitioner argues that the weight of the

                                  11   evidence does not support the IJ’s finding, that argument is outside habeas jurisdiction. See TRO

                                  12   Mot. at 11 (“The IJ mischaracterized the facts and does not properly weigh the passage of time”
Northern District of California
 United States District Court




                                  13   (emphasis added)); Id. at 14 (“The IJ failed to appropriately weigh the passage of time as a factor

                                  14   against [Petitioner’s] dangerousness.” (emphasis added)); Id. (“IJ fails to give evidence of

                                  15   rehabilitation sufficient weight” (emphasis added)). The Court lacks the ability to “second-guess

                                  16   the immigration judge’s weighing of the evidence.” Calmo, 2018 WL 2938628, at *4. This

                                  17   Court’s review is limited to determining whether or not there is sufficient evidence in the record to

                                  18   support the IJ’s dangerousness finding. Whether the Court agrees with that finding is irrelevant.

                                  19   Because sufficient evidence supports the IJ’s conclusion, the Court DENIES Petitioner’s motion

                                  20   to enforce the Court’s earlier order.6

                                  21              b. Motion for a Temporary Restraining Order re COVID-19 Concerns

                                  22          In the alternative, Petitioner seeks an order that would require ICE to temporarily release

                                  23   him from the Aurora Detention Facility. See Reply at 3. Petitioner argues that because of the

                                  24

                                  25   6
                                         For this reason, the Court does not reach the TRO portion of Petitioner’s motion. The Court
                                  26   instead discusses whether or not Petitioner should be released temporarily pursuant to COVID-19
                                       concerns. See TRO Mot. at 23; Reply at 14.
                                  27   Case No.: 5:19-cv-05191-EJD
                                       ORDER DENYING PETITIONER’S MOTION TO ENFORCE THE COURT’S EARLIER
                                  28   ORDER; GRANTING IN PART PETITIONER’S MOTION FOR A TEMPORARY
                                       RESTRAINING ORDER
                                                                                        18
                                   1   COVID-19 pandemic, the Court should grant him a temporary restraining order that would enable

                                   2   him to shelter-in-place with his family in San Francisco.7 The Government objects and argues that

                                   3   the Aurora Detention Facility is taking effective precautions to prevent the spread of COVID-19 in

                                   4   its facilities. Opp. at 20–21. Important to the Court’s analysis is the unrebutted medical evidence

                                   5   that Petitioner suffers from asthma (which he requires an inhaler for), hypertension, and latent

                                   6   tuberculosis. See Dkt. 15-10.

                                   7          A TRO is an “extraordinary remedy that may only be awarded upon a clear showing that

                                   8   the plaintiff is entitled to such relief.” Rovio Entm’t Ltd. v. Royal Plush Toys, Inc., 907 F. Supp.

                                   9   2d 1086, 1093 (N.D. Cal. 2012) (quoting Winter v. NRDC, Inc., 555 U.S. 7, 22 (2008)); see also

                                  10   Thakker v. Doll, 2020 WL 1671563, at *3 (M.D. Pa. Mar. 31, 2020) (“The Supreme Court has

                                  11   emphasized that ‘a preliminary injunction is an extraordinary and drastic remedy, one that should

                                  12   not be granted unless the movant, by a clear showing, carries the burden of persuasion.’” (quoting
Northern District of California
 United States District Court




                                  13   Mazurek v. Armstrong, 520 U.S. 968, 972 (1997)). The standard for a TRO is the same as for a

                                  14   preliminary injunction. Id. at 1092. A petitioner must establish that: (1) he is likely to succeed on

                                  15

                                  16   7
                                         As the Government notes, Petitioner does not expressly argue his motion for release this way.
                                  17   Rather than arguing for a temporary restraining order pursuant to COVID-19 in the alternative,
                                       Petitioner makes an “all or nothing” argument. That is, he asks only for immediate release based
                                  18   on the alleged bond-hearing constitutional violations. As part of his argument though, Petitioner
                                       discusses how COVID-19 presents a significant risk of irreparable harm to him and uses this as
                                  19   basis to argue that his petition for permanent release should be granted. Likewise, as part of his
                                       irreparable harm argument, Petitioner argues that he is at risk of contracting the coronavirus in
                                  20   detention. The Government rebutted these arguments in its opposition brief. Opp. at 21. Hence,
                                       the effect of COVID-19 and its potential impact on Petitioner has been fully briefed. The
                                  21   Government thus has been able to respond to Petitioner’s COVID-19 concerns. See Turtle Island
                                       Restoration Network v. U.S. Dep’t of Commerce, 672 F.3d 1160, 1166 n.8 (9th Cir. 2012).
                                  22   Accordingly, while Petitioner has not properly presented his request for temporary release on
                                       COVID-19 grounds to the Court, the Court finds that there is sufficient briefing on this subject to
                                  23   determine whether or not Petitioner’s temporary restraining order can be granted in part. That is,
                                       whether or not the Court can (and should) grant Petitioner a limited (rather than permanent)
                                  24   release. The Court notes that this is proper in light of the emergency situation and inherent
                                       exigencies that have accompanied the COVID-19 pandemic. Petitioner’s health is of great
                                  25   concern to the Court. The Court notes that the Ninth Circuit has sua sponte released an
                                       immigrant-detainee pursuant to the COVID-19 pandemic. See Xochihua-Jaimes v. Barr, 798 F.
                                  26   App’x 52 (9th Cir. 2020). The Court thus finds that Petitioner has adequately presented this
                                       argument for review.
                                  27   Case No.: 5:19-cv-05191-EJD
                                       ORDER DENYING PETITIONER’S MOTION TO ENFORCE THE COURT’S EARLIER
                                  28   ORDER; GRANTING IN PART PETITIONER’S MOTION FOR A TEMPORARY
                                       RESTRAINING ORDER
                                                                                          19
                                   1   the merits, (2) that he is likely to suffer irreparable harm in the absence of preliminary relief, (3)

                                   2   that the balance of equities tips in his favor, and (4) that an injunction is in the public interest.

                                   3   Winter, 555 U.S. at 20.

                                   4           The world is in the midst of a global pandemic. As another court in this district recently

                                   5   noted, “[i]n a very short period of time . . . COVID-19 has brought dramatic changes to the

                                   6   country.” Ortuño v. Jennings, 2020 WL 1701724, at *1 (N.D. Cal. Apr. 8, 2020). In California

                                   7   alone, citizens have been directed to stay at home and to practice social distancing to stop the

                                   8   spread of the novel virus. The Centers for Disease Control and Prevention (“CDC”) has likewise

                                   9   advised people to “work from home” and to “put distance between yourself and other people.”

                                  10   Protect Yourself, CDC, https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-

                                  11   sick/prevention.html (last visited Apr. 12, 2020). Persons with certain medical conditions, like

                                  12   moderate to severe asthma, diabetes, chronic kidney disease, liver disease, and hypertension are
Northern District of California
 United States District Court




                                  13   significantly more likely to have a severe illness or to die if they contract the virus. People Who

                                  14   Are at Higher Risk, CDC, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

                                  15   precautions/people-at-higher-risk.html (last visited Apr. 12, 2020).

                                  16           Courts have found that immigrant-detainees may bring a motion for temporary release

                                  17   under 28 U.S.C. § 2241. See, e.g., Ortuño, 2020 WL 1701724, at *2 (“Accordingly, the Court

                                  18   finds petitioners may seek, pursuant to § 2241, relief from what they allege are unconstitutional

                                  19   conditions of confinement . . . .” (citing Workman v. Mitchell, 502 F.2d 1201, 1208 n.9 (9th Cir.

                                  20   1974) (stating that federal habeas relief is available to deal with questions concerning both the

                                  21   “duration and the conditions of confinement”); Thakker, 2020 WL 1563, at 2 (“[W]e find that

                                  22   Petitioners have appropriately invoked this court's jurisdiction through a 28 U.S.C. § 2241 petition

                                  23   for writ of habeas corpus.”); cf. Opp. at 21 (arguing that there are no grounds to support a habeas

                                  24   petition on COVID-19 grounds). Accordingly, Petitioner may challenge the conditions of his

                                  25   confinement through a habeas petition.

                                  26
                                  27   Case No.: 5:19-cv-05191-EJD
                                       ORDER DENYING PETITIONER’S MOTION TO ENFORCE THE COURT’S EARLIER
                                  28   ORDER; GRANTING IN PART PETITIONER’S MOTION FOR A TEMPORARY
                                       RESTRAINING ORDER
                                                                          20
                                   1                   1. Irreparable Harm

                                   2           Petitioner must first show a “probability of irreparable harm” if relief is not granted. The

                                   3   risk of irreparable harm must be “likely, not just possible.” Alliance for the Wild Rockies v.

                                   4   Cottrell, 632 F.3d 1127, 1131 (9th Cir. 2011); see also Herb Reed Enters., LLC v. Fla. Entm’t

                                   5   Mgmt., Inc., 736 F.3d 1239, 1250 (9th Cir. 2013) (stating that conclusory or speculative

                                   6   allegations are not enough to establish a likelihood of irreparable harm).

                                   7           The Government argues that Petitioner’s concerns that he might contract COVID-19 are

                                   8   merely speculative and that Petitioner is not at any greater risk of contracting or dying from the

                                   9   virus at the Aurora Detention Facility. Opp. at 21. As support, the Government points this Court

                                  10   towards the efforts that the facility is taking; namely, that the facility is sanitizing cells and

                                  11   screening, testing, and isolating detainees. Id. The Government also notes that there is no

                                  12   evidence that anyone at the Aurora Detention Facility has COVID-19. Id. at 22.
Northern District of California
 United States District Court




                                  13           These arguments, however, miss the point. COVID-19 is a highly contagious and novel

                                  14   coronavirus. See Thakker, 2020 WL 1671563, at *4–*5 (discussing the prevalence and

                                  15   seriousness of the virus). The mere fact that no cases have been reported in the Aurora Facility is

                                  16   irrelevant—it is not a matter of if COVID-19 will enter the facility, but when it will be detected

                                  17   there. See id. at *3. Likewise, the structure of detention facilities, which are designed to house

                                  18   multiple people in close proximity, render any sanitation efforts somewhat meaningless as

                                  19   detainees cannot social distance. This is problematic because social distancing is regarded by

                                  20   many as one of the most important steps of stopping the spread. See id. at *5 (noting that

                                  21   detention facilities are uniquely equipped to transmit the virus due to the close contact of

                                  22   detainees); see also Declaration of Jennifer T. Friedman (“Friedman Decl.”), Ex. A, Dkt. 25-1

                                  23   (two medical experts for the Department of Homeland Security wrote letters to Congress warning

                                  24   of the unique dangers COVID-19 poses to ICE detention facilities);8 Ortuño, 2020 WL 1701724,

                                  25
                                       8
                                  26    The Government objects to the use of this letter. See Dkt. 27. The Court finds the Government’s
                                       objections unpersuasive. Notably, other courts have relied on these same letters. See, e.g.,
                                  27   Case No.: 5:19-cv-05191-EJD
                                       ORDER DENYING PETITIONER’S MOTION TO ENFORCE THE COURT’S EARLIER
                                  28   ORDER; GRANTING IN PART PETITIONER’S MOTION FOR A TEMPORARY
                                       RESTRAINING ORDER
                                                                                       21
                                   1   at *4 (finding that the petitioners cannot meaningfully follow the CDC’s advice to engage in social

                                   2   distancing at all times); Basank v. Decker, 2020 WL 1481503, at *5 (S.D.N.Y. Mar. 26, 2020)

                                   3   (“The risk of contracting COVID-19 in tightly-confined spaces, especially jails, is now

                                   4   exceedingly obvious.”); see also Protect Yourself, CDC, cdc.gov/coronavirus/2019-ncov/prevent-

                                   5   getting-sick/prevention.html (last visited Apr. 13, 2020) (“The best way to prevent [coronavirus] is

                                   6   to avoid being exposed to the virus.”).

                                   7          Moreover, not only does the Aurora Detention Facility, by its shared and confined housing

                                   8   setup, present a risk of spreading COVID-19, Petitioner himself is at an increased risk of

                                   9   contracting and dying from the virus. As noted, Petitioner suffers from asthma, hypertension, and

                                  10   latent tuberculous. Courts across the United States have found that such underlying health

                                  11   conditions coupled with the lack of hygiene and overcrowding present at detention facilities pose a

                                  12   risk of irreparable harm. See Thakker, 2020 WL 1671563, at *6–*7 (collecting cases). The risk,
Northern District of California
 United States District Court




                                  13   in fact, of contracting and dying from the virus has been held to be so severe that it constitutes an

                                  14   irreparable harm that supports the grant of a TRO. See Basank, 2020 WL 1481503, at *4–*5.

                                  15   This Court agrees and finds that the risk of irreparable injury to Petitioner, a high risk individual,

                                  16   satisfies the first element of the TRO analysis.

                                  17                  2. Likelihood of Success on the Merits

                                  18          Petitioner next argues that his continued detention at Aurora Detention Facility exposes

                                  19   him to serious risks associated with COVID-19, namely death, which violates his due process

                                  20   rights. See Reply at 14–15. Petitioner is likely to succeed on this claim.

                                  21          To bring a Fifth Amendment due process claim, Petitioner must show that the conditions

                                  22   of his confinement “amount to punishment.” Bell v. Wolfish, 441U.S. 520, 535 (1979).

                                  23   Conditions amounting to punishment occur “(1) where the challenged restrictions are expressly

                                  24   intended to punish, or (2) where the challenged restrictions serve an alternative, non-punitive

                                  25

                                  26
                                       Thakker, 2020 WL 1671563, at *5.
                                  27   Case No.: 5:19-cv-05191-EJD
                                       ORDER DENYING PETITIONER’S MOTION TO ENFORCE THE COURT’S EARLIER
                                  28   ORDER; GRANTING IN PART PETITIONER’S MOTION FOR A TEMPORARY
                                       RESTRAINING ORDER
                                                                          22
                                   1   purpose but are nonetheless excessive in relation to the alternative purpose, or are employed to

                                   2   achieve objectives that could be accomplished in . . . alternative and less harsh

                                   3   methods.” See Jones v. Blanas, 393 F.3d 918, 932 (9th Cir. 2004) (internal quotations and

                                   4   citations omitted).

                                   5          Petitioner does not argue that the Government, by detaining him, is intending to punish

                                   6   him. Rather, the question presented is whether Petitioner is likely to show that, given his health

                                   7   concerns, his detention is excessive in relation to the Government’s needs. See Ortuño, 2020 WL

                                   8   1701724, at *3. The Court holds that Petitioner has shown this. Petitioner has demonstrated that

                                   9   he is at a high risk of severe illness if infected with COVID-19. See Dkt. 15-10 (stating that

                                  10   Petitioner suffers from asthma [which he requires an inhaler for], hypertension, and latent

                                  11   tuberculosis). As noted, Petitioner cannot practice meaningful social distancing in his detention

                                  12   facility. Pursuant to the Court’s above analysis, it is clear that the Government has a non-punitive
Northern District of California
 United States District Court




                                  13   and legitimate purpose in detaining Petitioner, namely to protect the community. However,

                                  14   Petitioner has made a strong showing that the Government detaining him under the current

                                  15   conditions is “excessive in relation to [that] purpose.” See Ortuño, 2020 WL 1701724, at *4;

                                  16   Thakker, 2020 WL 1671563, at *8–*9. The Government’s legitimate concerns can still be

                                  17   advanced by a limited release. See infra. Accordingly, because of Petitioner’s health risks, the

                                  18   Court holds that Petitioner’s detention is excessive in relation to the Government’s needs.

                                  19                  3. Balance of Hardships/Public Interest

                                  20          The equities at issue and public interest also weigh in Petitioner’s favor. Petitioner is

                                  21   unable to meaningfully limit his exposure to COVID-19 while at Aurora. While the

                                  22   Government’s concern about Petitioner being a danger to the community is legitimate, this

                                  23   concern can be addressed by imposing reasonable conditions upon release. Moreover, the public

                                  24   interest in promoting public health is served by efforts to contain the further spread of COVID-19,

                                  25   particularly in detention centers, which are typically staffed by persons who reside in the local

                                  26   communities. Ortuño, 2020 WL 1701724, at *4.

                                  27   Case No.: 5:19-cv-05191-EJD
                                       ORDER DENYING PETITIONER’S MOTION TO ENFORCE THE COURT’S EARLIER
                                  28   ORDER; GRANTING IN PART PETITIONER’S MOTION FOR A TEMPORARY
                                       RESTRAINING ORDER
                                                                          23
                                   1      III.      CONCLUSION

                                   2             For the foregoing reasons, Petitioner’s motion to enforce the Court’s earlier order is

                                   3   DENIED. Petitioner’s motion for a temporary restraining order is GRANTED in part as follows:

                                   4      1. The Government shall immediately RELEASE Petitioner pursuant to the following

                                   5             conditions of release:

                                   6                a. Petitioner shall not consume any alcoholic beverages;

                                   7                b. Petitioner is not permitted to drive or operate a motor vehicle; and

                                   8                c. Petitioner is to obey all governmental shelter-in-place orders, regulations, and

                                   9                    protocols.

                                  10      2. The Parties are ordered to meet and confer and propose a date upon which Petitioner will

                                  11             return to ICE custody. The Parties shall file a joint statement with the Court no later than

                                  12             12PM on April 15, 2020 detailing these discussions. This date could be set as the date that
Northern District of California
 United States District Court




                                  13             California’s shelter-in-place order expires.

                                  14      3. This TRO will expire on April 27, 2020. If the Parties are unable to stipulate to a date

                                  15             upon which Petitioner will return to ICE custody, no later than 12PM on April 20, 2020,

                                  16             the Government shall SHOW CAUSE why the TRO should not be converted into a

                                  17             preliminary injunction for the duration of the shelter-in-place.

                                  18             IT IS SO ORDERED.

                                  19   Dated: April 14, 2020

                                  20                                                      ______________________________________
                                                                                          EDWARD J. DAVILA
                                  21                                                      United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27   Case No.: 5:19-cv-05191-EJD
                                       ORDER DENYING PETITIONER’S MOTION TO ENFORCE THE COURT’S EARLIER
                                  28   ORDER; GRANTING IN PART PETITIONER’S MOTION FOR A TEMPORARY
                                       RESTRAINING ORDER
                                                                          24
